Motion for leave to appeal as poor person and for assignment of counsel on appeal from order dismissing petition for writ of habeas corpus. Motion denied. An examination of the papers submitted on this motion discloses that there is no merit in the appeal. It also appears that on a similar motion upon another appeal from another similar order, the Appellate Division, Fourth Department, likewise found a lack of merit in the appeal (People ex rel. Glennon v. Murphy, 6 A D 2d 1023). On both motions, appellant urged the same grounds. Beldoek, Acting P. J., Christ, Pette and Brennan, JJ., concur.